*339ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant files a motion calling attention to a matter which makes it necessary to change our order reversing and remanding of date April 24, 1940, to an order reversing and ordering a dismissal of the prosecution under the present information. The defect in the information was pointed out in appellant’s brief but was overlooked on original submission.
The offense was alleged to have been committed on December 9, 1939. Both the complaint and information were filed that same day. It is averred in the complaint that the offense was committed “before the making of this complaint,” but no such averment is found in the information. The statute, Art. 414 C. C. P. (1925) Subdivision 6, requires that the time alleged in the information be “some date anterior to the filing of the information.” It is held in Kennedy v. State, 22 Tex. Cr. App. 693, 3 S. W. 480, that the requisite mentioned must be apparent from the information itself, and that the complaint cannot be resorted to for supplying the omission from the information.
If there should be a further prosecution a new information should be filed complying with the requisite mentioned.
Our order heretofore made is amended and in addition to the reversal, the prosecution is ordered dismissed under the present information.